Case 5:20-cv-01289 Document 1-1 Filed 11/02/20 Page 1 of 4

EXHIBIT A
53:20-CV-01289

 

DEFENDANT'S NOTICE OF REMOVAL PAGE

 
Case 5:20-cv-01289 Document 1-1 Filed 11/02/20 Page 2 of 4
CIVIL COVER SHEET

The FS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September [974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 08/16)

 

I. (a) PLAINTIFFS DEFENDANTS

Marcelino Vargas

(b) County of Residence of First Listed Plaintiff

Bexar County, TX

(EXCEPT IN CLS. PLAINTIFF CASES}

(c) Attorneys (firm Nave, Address, and Telephone Number
Joshua 8. Hatley - Ketterman Rowiand & Wes

ilund

16500 San Pedro, Suite 302, San Antonio, TX 78232
Phone: 210-490-7402 Fax: 210-490-8372

NOTE:

Attorneys (if Knows)

 

CME Security, LLC

County of Residence of First Listed Defendant

Broomfield County, CO

(IN U.S. PLAINTIFF CASES ONLY}

Brett H. Payne - Walters, Balido & Crain, LLP
9020 N. Capital of Texas Highway, Bldg. |, Suite 170
Austin, TX 78759 Phone: 512-472-9000 Fax: 512-472-9002

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

     

 

 

    

   

 

 

 

 

 

 

      

 

 

    

 

 

 

 

 

 

 

 

   

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) IL CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
O 1 U.S. Government G3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1 © 1  Ineorporated or Principal Place oO 4 4
of Business In This State
0 2° U.S, Government mw 4 Diversity Citizen of Another State G2 © 2 Incorporated and Principal Place os os
Defendant (indicate Citizenship of Parties in fem Hf) of Business In Another State
Citizen or Subject of a 43 © 3 Foreign Nation o6 76
Foreign Country
IV. NATURE OF SUIT (Piace an “x” it One Box Only) Click here for: Nature of Suit Cade Descriptions.
ONTRACT : EES TORTS = = FOREEITURE/PENALTY:: TC OTHER'STATUTE
7 #10 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Deng Related Seizure G 422 Appeal 28 USC 158 O 375 False Claims Act
(4 £20 Marine © 310 Airplane CF 355 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC
(7) £30 Miller Act G 415 Airplane Product Product Liability 0 690 Other 28 USC E57 372%a))
O 40 Negotiable Instrument Liability C3 387 Health Care/ C) 400 State Reapportionment
£50 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 430 Banks and Barking
O) §51 Medicare Act 0) 330 Federal Employers’ Product Liability ©) 830 Patent 0 450 Commerce
CO) £52 Recovery of Defaulted Liability G 368 Asbestos Personal O 840 Trademark 0 460 Deportation
Student Loans 0 340 Marine Injury Product a O 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 2 EEABOR 8 She SOCIAL SECURITY. Corrupt Organizations
(1 £53 Recovery of Overpayment Liability PERSONAL PROPERTY [0 716 Fair Labor Standards O 861 HIA (1395ff} O 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle © 370 Other Fraud Act O 862 Black Lung (923) 0 490 Cable/Sat TY
(£60 Stockholders’ Suits C1 355 Motor Vehicle 0 371 Truth in Lending O 720 Labor/Management O 863 DIWC/DEWW (405(g)) | 1 850 Securities‘Commodities/
£90 Other Contract Product Liability 7 380 Other Personal Relations O 864 SSID Title XVI Exchange
© £95 Contract Product Liability Pf 360 Other Personal Property Damage G 740 Railway Labor Act OC 865 RSI (405g) C1 890 Other Statutory Actions
G 496 Franchise Infury (1 385 Property Damage 0) 751 Family and Medical C) 891 Agricultural Acts
©) 362 Personal Injury - Product Liability Leave Act 893 Environmental Matters
Medical Malpractice G 790 Other Labor Litigation 895 Freedom of Information
CIVIE RIGHTS 2." ] (PRISONER PETITIONS © 40 79 Employee Retirement 2S FEDERAL TAX SUITS Act
210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Tncome Security Act © 870 Taxes (U.S. Plaintiff OC 896 Arbitration
0 220 Foreclasure 0 44E Voting 1] 463 Alien Detainee or Defendant} O &9% Administrative Procedure
230 Rent Lease & Ejectment O 442 Employment 7 510 Motions to Vacate O87 tRS—Third Party Ast/Review or Appeal of
G 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 245 Tort Product Liability Accommodations O 530 Generat O 956 Constitutionality of
G 250 All Other Reai Property O 445 Amer. w/Disabilities -| J 535 Death Penalty \ State Statutes
Employment Other: Naturalization Application
1 446 Amer. w/Disabilities -] (1 540 Mandamus & Other |( 465 Other Immigration
Other 0 $59 Civil Rights Actions
07 448 Education O) 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Pace an "xX" ir One Box Onby

O11 Original 2 Removed from ( 3  Remanded from O14 Reinstatedor © 5 Transferred from OG 6 Multidistrict 8 Mulndistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct Fite

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unfess diversity).

28 U.S.C. § 1446(b}

Brief description of cause: . oo
Personal Injury and Premises Liability

 

VIL. REQUESTED IN

O CHECK IF THIS 1S A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND: Wyes No
VIEL. RELATED CASE(S) ; ;

IF ANY {See instructions): JUDGE : DOCKET NUMBER _
DATE SIGNATURE OF ATTORNEY OF RECORR-L |
11/02/2020 Brett Payne - \ ety \ Ke | 2
FOR OFFICE USE ONLY Oe ae i a

RECEIPT #

AMOUNT

APPLYING IFP

\ remem corenya eee
JUDGE ~

MAG. JUDGE

 

 

 
Case 5:20-cv-01289 Document 1-1 Filed 11/02/20 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

Supplement to JS 44 Civil Cover Sheet
Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

 

STATE COURT INFORMATION:

1. Please identify the court from which the case is being removed; the case number; and the complete
style of the case.

Cause No. 2020C118970 Marcelino Vargas v. CML Security, LLC; Memco, Inc.; Sundt Construction, Inc;
and W.G. Yates & Sons Construction Co.

438th Judicial District Court
The Honorable Rosie Alvarado
Bexar County Courthouse

100 Dolorosa

San Antonio, Texas 78205
Phone: (210) 335-0448

 

 

Fax: (210) 335-1535
2. Was jury demand made in State Court? Yes Xi No J"

If yes, by which party and on what date?

Plaintiff - Marcelino Vargas September 30, 2020

Party Name Date

 

 

 

STATE COURT INFORMATION:

1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (including area codes),

Plaintiff - Marcelino Vargas Attorneys - R. Scott Westlund, Joshua S. Hatley — Ketterrman, Rowland & Westlund
16500 San Pedro, Suite 302, San Antonio, TX 78232 Phone: 210-490-7402 = Fax: 210-490-8372
Email: scott@krwlawyers.com Emaih: joshua@krwlawyers.com

Defendant - CML Security,LLC  Attorney-BrettH.Payne Walters, Balido & Crain, LLP
Great Hills Corporate Center, 9020 N. Capital of Texas Highway, Building 1, Suite 170, Austin, TX 78759
Phone: 512-472-9000 Fax: 512-472-9002 Email: paynevfax@wbclawfirm.com

Defendant - Memco, Enc. Attorney - Dana Gannon Thornton Biechlin Reynolds & Guerra
133 North Friendswood Drive, Suite 109, Friendswood, TX 77546 Phone: 713-213-6143 Fax: 512-327-4694
Email: dgannon@thorntonfirm.com

Defendant - Sundt Construction, Inc. Attorney - Stephanie O'Rourke, Cody Graham = Cokinos / Young
10999 West IH-10, Suite 800, San Antonio, TX 78230 Phone: 210-699-1900
Email: sorourke@cokinoslaw.com Email: cgraham@cokinoslaw.com

 

FXWD - Supplement to JS 44 (Rev. 10/2004}

 

 

 

 
Case 5:20-cv-01289 Document 1-1 Filed 11/02/20 Page 4 of 4

 

2. List all parties that have net been served at the time of the removal, and the reason(s) for
non-service.

N/A

3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case,

N/A

 

 

COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1. List separately each counterclaim, cross-claim, or third-party claim stili remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing
address, telephone number, and fax number (including area codes).

N/A

 

 

 

2 ce November 2, 2020

) Date

VERIFICATION: 4 |
*y

SCI
Brett H. Payne = 7's,

Attorney for Removing. Party)

 

ee

 

Defendant - CML Security, LLC
Party/Parties

 

 

 

 

 

TXWD - Supplement to JS 44 (Rev. 10/2004)
